 

Exhibit 10.8

 

MYDX, INC.

 

2015 EQUITY INCENTIVE PLAN

 

1.          Purposes of the Plan. The purposes of this Plan are:

 

·to attract and retain the best available personnel for positions of substantial
responsibility,

 

·to provide additional incentive to Employees, Directors and Consultants, and

 

·to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock Units.

 

2.           Definitions. As used herein, the following definitions will apply:

 

(a)          “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b)          “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

 

(c)          “Award” means, individually or collectively, a grant under the Plan
of Options, Stock Appreciation Rights, Restricted Stock, or Restricted Stock
Units.

 

(d)          “Award Agreement” means the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.

 

(e)          “Board” means the Board of Directors of the Company.

 

(f)          “Change in Control” means the occurrence of any of the following
events:

 

(i)          Change in Ownership of the Company. A change in the ownership of
the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
50% of the total voting power of the stock of the Company, except that any
change in the ownership of the stock of the Company as a result of a private
financing of the Company that is approved by the Board will not be considered a
Change in Control; or

 

 

 

 

(ii)         Change in Effective Control of the Company. If the Company has a
class of securities registered pursuant to Section 12 of the Exchange Act, a
change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

(iii)        Change in Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(g)          “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.

 

(h)          “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or by the compensation
committee of the Board, in accordance with Section 4 hereof.

 

(i)          “Common Stock” means the common stock of the Company.

 

-2-

 

 

(j)          “Company” means MyDx, Inc., a Nevada corporation, or any successor
thereto.

 

(k)          “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render bona fide services to
such entity, provided the services (i) are not in connection with the offer or
sale of securities in a capital-raising transaction, and (ii) do not directly
promote or maintain a market for the Company’s securities.

 

(l)          “Director” means a member of the Board.

 

(m)          “Disability” means total and permanent disability as defined in
Code Section 22(e)(3), provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

(n)          “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

 

(o)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(p)          “Exchange Program” means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for Awards of the same type
(which may have higher or lower exercise prices and different terms), Awards of
a different type, and/or cash, (ii) Participants would have the opportunity to
transfer any outstanding Awards to a financial institution or other person or
entity selected by the Administrator, and/or (iii) the exercise price of an
outstanding Award is reduced or increased. The Administrator will determine the
terms and conditions of any Exchange Program in its sole discretion.

 

(q)          “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)          If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, or is traded on the OTC Markets or OTC Bulletin Board, its Fair
Market Value will be the closing sales price for such stock (or the closing bid,
if no sales were reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii)         If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

-3-

 

 

(iii)        In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Administrator.

 

(r)          “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Code Section 422 and the regulations promulgated
thereunder.

 

(s)          “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.

 

(t)          “Option” means a stock option granted pursuant to the Plan.

 

(u)          “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).

 

(v)         “Participant” means the holder of an outstanding Award.

 

(w)          “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture. Such restrictions may be
based on the passage of time, the achievement of target levels of performance,
or the occurrence of other events as determined by the Administrator.

 

(x)          “Plan” means this 2015 Equity Incentive Plan.

 

(y)          “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.

 

(z)          “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

(aa)         “Service Provider” means an Employee, Director or Consultant.

 

(bb)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.

 

(cc)         “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.

 

(dd)         “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Code Section 424(f).

 

3.           Stock Subject to the Plan.

 

(a)          Stock Subject to the Plan. Subject to the provisions of Section 13
of the Plan, the maximum aggregate number of Shares that may be subject to
Awards and sold under the Plan is 6,200,000 Shares. The Shares may be authorized
but unissued, or reacquired Common Stock.

 

-4-

 

 

(b)          Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock or Restricted Stock Units, is forfeited to
or repurchased by the Company due to the failure to vest, the unpurchased Shares
(or for Awards other than Options or Stock Appreciation Rights the forfeited or
repurchased Shares) which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). With respect to
Stock Appreciation Rights, only Shares actually issued pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated). Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock or
Restricted Stock Units are repurchased by the Company or are forfeited to the
Company due to the failure to vest, such Shares will become available for future
grant under the Plan. Shares used to pay the exercise price of an Award or to
satisfy the tax withholding obligations related to an Award will become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
13, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in Section
3(a), plus, to the extent allowable under Code Section 422 and the Treasury
Regulations promulgated thereunder, any Shares that become available for
issuance under the Plan pursuant to Section 3(b).

 

(c)          Share Reserve. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

 

4.           Administration of the Plan.

 

(a)          Procedure.

 

(i)          Multiple Administrative Bodies. Different Committees with respect
to different groups of Service Providers may administer the Plan.

 

(ii)         Other Administration. Other than as provided above, the Plan will
be administered by (A) the Board or (B) a Committee, which Committee will be
constituted to satisfy Applicable Laws.

 

(b)          Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:

 

(i)          to determine the Fair Market Value;

 

(ii)         to select the Service Providers to whom Awards may be granted
hereunder;

 

-5-

 

 

(iii)        to determine the number of Shares to be covered by each Award
granted hereunder;

 

(iv)        to approve forms of Award Agreements for use under the Plan;

 

(v)         to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine;

 

(vi)        to institute and determine the terms and conditions of an Exchange
Program;

 

(vii)       to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(viii)      to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of satisfying applicable foreign laws or for qualifying for
favorable tax treatment under applicable foreign laws;

 

(ix)         to modify or amend each Award (subject to Section 18(c) of the
Plan), including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(d));

 

(x)          to allow Participants to satisfy withholding tax obligations in a
manner prescribed in Section 14;

 

(xi)         to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xii)        to allow a Participant to defer the receipt of the payment of cash
or the delivery of Shares that otherwise would be due to such Participant under
an Award; and

 

(xiii)       to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)          Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

5.           Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, and Restricted Stock Units may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.

 

-6-

 

 

6.           Stock Options.

 

(a)          Grant of Options. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Options in such
amounts as the Administrator, in its sole discretion, will determine.

 

(b)          Option Agreement. Each Award of an Option will be evidenced by an
Award Agreement that will specify the exercise price, the term of the Option,
the number of Shares subject to the Option, the exercise restrictions, if any,
applicable to the Option, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

 

(c)          Limitations. Each Option will be designated in the Award Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option.
Notwithstanding such designation, however, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(c), Incentive Stock
Options will be taken into account in the order in which they were granted, the
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted, and calculation will be performed in
accordance with Code Section 422 and Treasury Regulations promulgated
thereunder.

 

(d)          Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a Participant who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five (5) years from the date of grant
or such shorter term as may be provided in the Award Agreement.

 

(e)          Option Exercise Price and Consideration.

 

(i)          Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to the exercise of an Option will be determined by the
Administrator, but will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant. In addition, in the case of an
Incentive Stock Option granted to an Employee who owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant. Notwithstanding the foregoing provisions of this
Section 6(e)(i), Options may be granted with a per Share exercise price of less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Code Section 424(a).

 

(ii)         Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.

 

-7-

 

 

(iii)        Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided further that accepting such Shares will not result in any adverse
accounting consequences to the Company, as the Administrator determines in its
sole discretion; (5) consideration received by the Company under cashless
exercise program (whether through a broker or otherwise) implemented by the
Company in connection with the Plan; (6) by net exercise, (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws, or (8) any combination of the foregoing methods of
payment. In making its determination as to the type of consideration to accept,
the Administrator will consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

 

(f)          Exercise of Option.

 

(i)          Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholding). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)         Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within thirty (30) days of termination, or such
longer period of time as is specified in the Award Agreement (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement) to the extent that the Option is vested on the date of termination.
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will revert to the Plan. If after
termination the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.

 

-8-

 

 

(iii)        Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within six (6) months of termination, or such longer
period of time as is specified in the Award Agreement (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement) to the extent the Option is vested on the date of termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. If after termination
the Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

 

(iv)        Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised within six (6) months following the
Participant’s death, or within such longer period of time as is specified in the
Award Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement) to the extent that the Option is
vested on the date of death, by the Participant’s designated beneficiary,
provided such beneficiary has been designated prior to the Participant’s death
in a form acceptable to the Administrator. If no such beneficiary has been
designated by the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. Unless otherwise provided by the
Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

7.           Stock Appreciation Rights.

 

(a)          Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.

 

(b)          Number of Shares. The Administrator will have complete discretion
to determine the number of Shares subject to any Award of Stock Appreciation
Rights.

 

(c)          Exercise Price and Other Terms. The per Share exercise price for
the Shares that will determine the amount of the payment to be received upon
exercise of a Stock Appreciation Right as set forth in Section 7(f) will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

 

(d)          Stock Appreciation Right Agreement. Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

 

-9-

 

 

(e)          Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(d) relating to the maximum
term and Section 6(f) relating to exercise also will apply to Stock Appreciation
Rights.

 

(f)          Payment of Stock Appreciation Right Amount. Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:

 

(i)          The difference between the Fair Market Value of a Share on the date
of exercise over the exercise price; times

 

(ii)         The number of Shares with respect to which the Stock Appreciation
Right is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

8.           Restricted Stock.

 

(a)          Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.

 

(b)          Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.

 

(c)          Transferability. Except as provided in this Section 8 or as the
Administrator determines, Shares of Restricted Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction.

 

(d)          Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

 

(e)          Removal of Restrictions. Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.

 

-10-

 

 

(f)          Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.

 

(g)          Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise. If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

(h)          Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.

 

9.           Restricted Stock Units.

 

(a)          Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. After the Administrator
determines that it will grant Restricted Stock Units, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

 

(b)          Vesting Criteria and Other Terms. The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. The Administrator may set vesting criteria based
upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment or service), or any other
basis determined by the Administrator in its discretion.

 

(c)          Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

 

(d)          Form and Timing of Payment. Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement. The Administrator, in its
sole discretion, may settle earned Restricted Stock Units in cash, Shares, or a
combination of both.

 

(e)          Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.

 

10.         Compliance With Code Section 409A. Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Code Section 409A, except as otherwise
determined in the sole discretion of the Administrator. The Plan and each Award
Agreement under the Plan is intended to meet the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator. To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Code Section 409A the Award will be granted,
paid, settled or deferred in a manner that will meet the requirements of Code
Section 409A, such that the grant, payment, settlement or deferral will not be
subject to the additional tax or interest applicable under Code Section 409A.

 

-11-

 

 

11.         Leaves of Absence/Transfer Between Locations. Unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence. A Participant will not cease to be
an Employee in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary. For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then six (6)
months following the first (1st) day of such leave, any Incentive Stock Option
held by the Participant will cease to be treated as an Incentive Stock Option
and will be treated for tax purposes as a Nonstatutory Stock Option.

 

12.         Limited Transferability of Awards.

 

(a)          Unless determined otherwise by the Administrator, Awards may not be
sold, pledged, assigned, hypothecated, or otherwise transferred in any manner
other than by will or by the laws of descent and distribution, and may be
exercised, during the lifetime of the Participant, only by the Participant. If
the Administrator makes an Award transferable, such Award may only be
transferred (i) by will, (ii) by the laws of descent and distribution, or (iii)
as permitted by Rule 701 of the Securities Act of 1933, as amended (the
“Securities Act”).

 

(b)          Further, until the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, or after the
Administrator determines that it is, will, or may no longer be relying upon the
exemption from registration under the Exchange Act as set forth in Rule 12h-1(f)
promulgated under the Exchange Act, an Option, or prior to exercise, the Shares
subject to the Option, may not be pledged, hypothecated or otherwise transferred
or disposed of, in any manner, including by entering into any short position,
any “put equivalent position” or any “call equivalent position” (as defined in
Rule 16a-1(h) and Rule 16a-1(b) of the Exchange Act, respectively), other than
to (i) persons who are “family members” (as defined in Rule 701(c)(3) of the
Securities Act) through gifts or domestic relations orders, or (ii) to an
executor or guardian of the Participant upon the death or disability of the
Participant. Notwithstanding the foregoing sentence, the Administrator, in its
sole discretion, may determine to permit transfers to the Company or in
connection with a Change in Control or other acquisition transactions involving
the Company to the extent permitted by Rule 12h-1(f).

 

13.         Adjustments; Dissolution or Liquidation; Merger or Change in
Control.

 

(a)          Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of shares of stock that may be delivered under the Plan and/or the number,
class, and price of shares of stock covered by each outstanding Award; provided,
however, that the Administrator will make such adjustments to an Award required
by Section 25102(o) of the California Corporations Code to the extent the
Company is relying upon the exemption afforded thereby with respect to the
Award.

 

-12-

 

 

(b)          Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

(c)          Merger or Change in Control. In the event of a merger of the
Company with or into another corporation or other entity or a Change in Control,
each outstanding Award will be treated as the Administrator determines (subject
to the provisions of the following paragraph) without a Participant’s consent,
including, without limitation, that (i) Awards will be assumed, or substantially
equivalent Awards will be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof) with appropriate adjustments as to the
number and kind of shares and prices; (ii) upon written notice to a Participant,
that the Participant’s Awards will terminate upon or immediately prior to the
consummation of such merger or Change in Control; (iii) outstanding Awards will
vest and become exercisable, realizable, or payable, or restrictions applicable
to an Award will lapse, in whole or in part prior to or upon consummation of
such merger or Change in Control, and, to the extent the Administrator
determines, terminate upon or immediately prior to the effectiveness of such
merger or Change in Control; (iv) (A) the termination of an Award in exchange
for an amount of cash and/or property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights as of the date of the occurrence of the transaction (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing. In taking any of the actions permitted under this subsection
13(c), the Administrator will not be obligated to treat all Awards, all Awards
held by a Participant, or all Awards of the same type, similarly.

 

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.
In addition, if an Option or Stock Appreciation Right is not assumed or
substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.

 

-13-

 

 

For the purposes of this subsection 13(c), an Award will be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit, for each
Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.

 

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

Notwithstanding anything in this Section 13(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the change in
control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section will be delayed until the earliest time that such payment would be
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.

 

14.         Tax Withholding.

 

(a)          Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 

(b)          Withholding Arrangements. The Administrator, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
a Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the statutory amount
required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences, as the Administrator determines in its sole
discretion, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld.

 

-14-

 

 

15.         No Effect on Employment or Service. Neither the Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

 

16.         Date of Grant. The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination will be provided to each Participant within a
reasonable time after the date of such grant.

 

17.         Term of Plan. Subject to Section 21 of the Plan, the Plan will
become effective upon its adoption by the Board. Unless sooner terminated under
Section 18, it will continue in effect for a term of ten (10) years from the
later of (a) the effective date of the Plan, or (b) the earlier of the most
recent Board or stockholder approval of an increase in the number of Shares
reserved for issuance under the Plan.

 

18.         Amendment and Termination of the Plan.

 

(a)          Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b)          Stockholder Approval. The Company will obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c)          Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

 

19.         Conditions Upon Issuance of Shares.

 

(a)          Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)          Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

-15-

 

 

20.         Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.

 

21.         Information to Participants. Beginning on the earlier of (i) the
date that the aggregate number of Participants under this Plan is five hundred
(500) or more and the Company is relying on the exemption provided by Rule
12h-1(f)(1) under the Exchange Act and (ii) the date that the Company is
required to deliver information to Participants pursuant to Rule 701 under the
Securities Act, and until such time as the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, is no longer
relying on the exemption provided by Rule 12h-1(f)(1) under the Exchange Act or
is no longer required to deliver information to Participants pursuant to Rule
701 under the Securities Act, the Company shall provide to each Participant the
information described in paragraphs (e)(3), (4), and (5) of Rule 701 under the
Securities Act not less frequently than every six (6) months with the financial
statements being not more than 180 days old and with such information provided
either by physical or electronic delivery to the Participants or by written
notice to the Participants of the availability of the information on an Internet
site that may be password-protected and of any password needed to access the
information. The Company may request that Participants agree to keep the
information to be provided pursuant to this section confidential. If a
Participant does not agree to keep the information to be provided pursuant to
this section confidential, then the Company will not be required to provide the
information unless otherwise required pursuant to Rule 12h-1(f)(1) under the
Exchange Act or Rule 701 of the Securities Act.

 

-16-

